COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Team Industrial Services, Inc. v. Kelli Most, Individually and as
                          Personal Representative of the Estate of Jesse Henson

Appellate case number:    01-22-00313-CV

Trial court case number: 18-DCV-256883

Trial court:              268th District Court of Fort Bend County

        On June 27, 2022, court reporter Marisol Ramos filed a motion for extension of time to file
the reporter’s record, requesting an additional month in which to prepare the record.
       The motion is granted. The reporter’s record is due July 27, 2022.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: July 7, 2022